46 F.3d 1123
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert DEPAOLA, Plaintiff-Appellant,v.BEES DISTRIBUTING COMPANY, INCORPORATED;  Charles RichardBroderick, III, individually, and as President ofBees Distributing Company, Incorporated,Defendants-Appellees.
No. 94-1217.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1994.Decided Jan. 17, 1995.

Robert DePaola, Appellant Pro Se.
Norman Robert Buchsbaum, Baltimore, MD, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders granting Appellees' motion to strike certain pleadings, motion for Fed.R.Civ.P. 11 sanctions against Appellant, and motion for summary judgment in this age discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Depaola v. Bees Distributing Co., No. CA-92-1885-L (D. Md. Jan. 7, 1994).  We deny Appellant's motion to strike Appellees' surreply brief and we dispense with oral argument because the facts and legal contentions are adequately presented in the mate rials before the Court and argument would not aid the decisional process.

AFFIRMED